—In a mortgage foreclosure action, the plaintiff appeals, on the ground of inadequacy, from a deficiency judgment of the Supreme Court, Suffolk County (Hall, J.), entered August 19, 1999, which, upon an order of the same court dated April 5, 1999, inter alia, granting that branch of its motion which was for leave to enter a deficiency judgment, is in the principal sum of only $275,160.61.
Ordered that the deficiency judgment is affirmed, with costs.
The court’s determination that the fair and reasonable market value of the mortgaged premises as of the date of the foreclosure sale was $1,800,000 is supported by the evidence (see, RPAPL 1371 [2]; see also, Farmers Natl. Bank v Tulloch, 55 AD2d 773).
*337The plaintiffs remaining contentions are without merit (see, Plaza Hotel Assocs. v Wellington Assocs., 37 NY2d 273; Farmers Natl. Bank v Tulloch, supra). Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.